WR-84,275-01
                                                          COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                          Transmitted 12/1/2015 2:11:46 PM
                                                            Accepted 12/2/2015 9:44:46 AM
                           NO. __________                                   ABEL ACOSTA
                                                                                    CLERK

EX PARTE                                                    RECEIVED
                                                     COURT OF CRIMINAL APPEALS
                                                            12/2/2015
LAWRENCE RAY DIRDEN II                                 ABEL ACOSTA, CLERK


   IN THE COURT OF CRIMINAL APPEALS OF THE STATE OF
                        TEXAS

           DEFENDANT’S MOTION FOR LEAVE TO FILE

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

Comes now Lawrence Ray Dirden II, applicant in the above-entitled
and numbered cause, and respectfully moves this Court pursuant to
Texas Rule of Appellate Procedure 72.1 to grant leave to file the
accompanying original petition for writ of habeas corpus.

                                Respectfully submitted,

                                By: /s/ Cole B. Combs
                                Richard R. Burroughs
                                Texas Bar No. 03464800
                                Cole B. Combs
                                Texas Bar No. 24097595
                                Email: cole@rburroughslaw.com
                                209 E. Hanson
                                P.O. Box 1676
                                Cleveland, Texas 77328-1676
                                Tel. (281) 592-5234
                                Fax. (281) 592-1029
                                Attorney for Lawrence Ray Dirden II




                              Page 1 of 5
                             NO. __________

EX PARTE

LAWRENCE RAY DIRDEN II

     IN THE COURT OF CRIMINAL APPEALS OF THE STATE OF
                          TEXAS

     DEFENDANT’S PETITION FOR WRIT OF HABEAS CORPUS

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

LAWRENCE RAY DIRDEN II, petitioner, files this petition for writ of

habeas corpus. In support of this motion, applicant shows the Court the

following:

1.    Applicant is currently being illegally restrained in his liberty due

      to the actions of District Judge Kelly W. Case and District Judge

      Lisa Michalk, respondents.

2.    Applicant is being restrained by virtue of an arrest warrant issued

      by District Judge Kelly W. Case, based on the Montgomery County

      District Attorney’s motion to revoke probation, a copy of which is

      attached to this petition as Exhibit A.

3.    This restraint is unlawful because on 10 NOVEMBER 2015 the

      undersigned counsel filed a motion for a prompt revocation hearing,



                                Page 2 of 5
     in accordance with Article 42.12, § 21(b) of the Texas Code of

     Criminal Procedure. The 20 day deadline to hold a revocation

     hearing has now passed, yet Petitioner is still being held.

4.   Petitioner filed an original petition for writ of habeas corpus in the

     9th District Court which was denied by District Judge Lisa Michalk

     on 01 DECEMBER 2015, a copy of which is attached as Exhibit B.

5.   The petitioner is entitled to habeas corpus relief based on the facts

     alleged in this application because the Court is compelled by law

     either hold a hearing within the 20 day window or release

     Petitioner. Aguilar v. State, 621 S.W.2d 781, 785 (Tex. Crim. App.

     1981).

WHEREFORE, petitioner prays that this Court grant this application for

writ of habeas corpus and order petitioner discharged from the illegal

restraint he is currently suffering.

                                   Respectfully submitted,

                                   By: /s/ Cole B. Combs
                                   Richard R. Burroughs
                                   Texas Bar No. 03464800
                                   Cole B. Combs
                                   Texas Bar No. 24097595
                                   Email: cole@rburroughslaw.com
                                   209 E. Hanson
                                   P.O. Box 1676


                                 Page 3 of 5
                                Cleveland, Texas 77328-1676
                                Tel. (281) 592-5234
                                Fax. (281) 592-1029
                                Attorney for Lawrence Ray Dirden II

                    CERTIFICATE OF SERVICE

This is to certify that on 01 DECEMBER 2015 a true and correct copy of
this petition, writ, and order were served on the Montgomery County
District Attorney’s Office by fax to: 936-760-6940.

/s/ Cole B. Combs




                              Page 4 of 5
Def. Exhibit A
Def. Exhibit B